DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on September 9, 2021 have been reviewed and considered.  Claims 11-15, 21, and 25-27 are pending in which claim 11 has been amended; claims 1-10, 16-20, and 22-24 have been cancelled.

Response to Arguments
Applicant's arguments filed on September 9, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: Spafford discloses “an inner stocking sole or sandal which is adapted to be worn with the regular stocking or sock to afford relief to the foot.” Spafford, at 1:1-4. Spafford fails to disclose a sock including a support wherein “the width tapers towards the heel section and the toe section” as recited in claim 11. With reference to Figure 2 of Spafford, the insert does not taper towards the toe section. Spafford also fails to disclose a sock including a support wherein “the longitudinal end proximate the heel section having a flatter width than the longitudinal end proximate the toe section” as recited in claim 11. With reference to Figure 2 of Spafford, the longitudinal end proximate the toe is significantly flatter than the longitudinal end proximate the heel. Spafford also fails to disclose “the thickness of the support is greatest towards the center region of the support” as recited in claim 11. Spafford discloses multiple pads 12 each of substantially uniform thickness. Spafford, at 2:74-86, 
	Examiner’s Response:  Due to applicant’s substantial response, please see the updated rejection below in regards to Spafford (USPN 1,659,171) in view of Clough (US 2017/0079371).  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 11, the limitations in lines 12-15, “the support having a length defined as a distance between two longitudinal ends with a center section of the support proximate the longitudinal center of the support, wherein a majority of the support is positioned on the narrow section”.
Claim 11, the limitations in lines 19-22, “wherein the width of the support is greater proximate the heel section than proximate the toe section, and the width tapers towards the heel section and the toe section, and the longitudinal end proximate the heel section having a flatter width than the longitudinal end proximate the toe section”.
Claim 12, the limitation of “wherein the majority of the support is provided on the anterior side of the narrow section of the bottom surface”.
Claim 25, the limitation of “wherein the longitudinal ends of the support each respectively terminate at respective distances from the proximal end and the toe end of the sleeve”.
Claim 26, the limitation of “wherein the entire support is positioned within the narrow section”.
Claim 27, the limitation of “wherein the narrow section is the gusset of the sock”.

Claim Objections
Claim 11 is objected to because of the following informalities:  “heal section” in lines 5, 6, and 25 is believed to be in error for - -heel section- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15, 21, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 11, the limitation of “the longitudinal end proximate the heel section having a flatter width than the longitudinal end proximate the toe section” in lines 20-22 was not disclosed at the time the application was originally filed and is therefore considered new matter.  Appropriate correction is required.
Regarding Claim 27, the limitation of “wherein the narrow section is the gusset of the sock” was not disclosed at the time the application was originally filed and is therefore considered new matter. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the gusset" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what structure encompasses the “gusset”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-15, 21, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spafford (USPN 1,659,171) in view of Clough (US 2017/0079371).
	Regarding Claim 11, Spafford discloses of a sock (via Figure 3, 5-6) comprising:
	a sleeve (via 5) having a proximal end (see diagram below), a toe end defined longitudinally opposite the proximal end (see diagram below), an anterior side (see diagram below), a posterior side defined laterally opposite the anterior side (see diagram below), a top surface (see diagram below), and a bottom surface (via 8) defined opposite the top surface (see diagram below), the bottom surface including a heal section proximate the proximal end (see diagram below), a toe section (via 7) proximate the toe end (see diagram below), and a narrow section between the heal section and the toe section (see diagram below); 
	an opening at the proximal end (see diagram below);
	an interior space (note internal space of 5-6, see diagram below) defined by the sleeve and accessible through the opening (see Figure 3 & diagram below); and 
	a support (via 12) provided on the bottom of the sleeve (see Figure 3) and extending into the interior space (note internal space of 5-6, see diagram below), 
	the support (via 12) having a thickness (see diagram below) defined as a distance the support extends into the interior space (note internal space of 5-6, see diagram below) in an orthogonal direction from the bottom surface (see Figure 3), the support (via 12) having a width defined as a distance the support extends across the sleeve laterally (as shown in Figures 2-3), and the support (via 12) having a length defined as a distance between two longitudinal ends (see diagram below) with a center section (see diagram below) of the support proximate the longitudinal center (see diagram below) of the support (see Figures 2-3),
	wherein a majority of the support is positioned on the narrow section (see Figure 3 and diagrams below), 
	wherein the thickness of the support is greatest towards the center region of the support (see Figure 3 & diagrams below) and the thickness of the support tapers towards the heel section and the toe section with the tapering of the thickness more gradual towards the toe section (see Figure 3 & diagrams below), and
	wherein the interior space is dimensioned to receive a user’s foot such that, when the user’s foot is received in the sleeve, a user’s toes are proximate the toe section (see Figures 1-2), a user’s heel is proximate the heal section (see Figures 1-2), an anterior side of the user’s foot is proximate the anterior side (see Figures 1-2), and a posterior side of the user’s foot is proximate the posterior side (see Figures 1-2), (Figures 1-3, Col. 2, lines 67-112, Col. 3, lines 1-2).  Please note that the limitations of “accessible through the opening” and “dimensioned to receive a user’s foot such that, when the user’s foot is received in the sleeve, a user’s toes are proximate the wide section, a user’s heel is proximate the heal section, an anterior side of the user’s foot is proximate the anterior side, and a posterior side of the user’s foot is proximate the posterior side” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure of Spafford is capable of performing these claimed functions.

    PNG
    media_image1.png
    628
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    553
    640
    media_image2.png
    Greyscale

	However, Spafford does not disclose wherein the width of the support is greater proximate the heel section than proximate the toe section, wherein the width tapers towards the heel section and the toe section, and the longitudinal end proximate the heel section having a flatter width than the longitudinal end proximate the toe section.
	Clough teaches of a support (see Figures 1-2) for a sock [0018] wherein the width of the support is greater proximate the heel section (via area of F as shown in Figure 1) than proximate the toe section (see Figures 1-2, see diagram below), wherein the width tapers towards the heel section and the toe section (see Figures 1-2), and the longitudinal end proximate the heel section having a flatter width (e.g. not curved) than the longitudinal end proximate the toe section (see Figures 1-2, note diagram below), (Figures 1-4, [0014]-[0016], [0018], [0038]-[0041], [0045]-[0056]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the support of Spafford wherein the width of the support is greater proximate the heel section than proximate the toe section, wherein the width tapers towards the heel section and the toe section, and the longitudinal end proximate the heel section having a flatter width than the longitudinal end proximate the toe section as taught by Clough to provide a shape and limiting length to an arch support so that while support is under the second and third metatarsals, as well as the midfoot arches, the support does not reside on the bone structure of the foot in which certain segments require to be more mobile than others during ambulation, [0049] & [0053]-[0054].



    PNG
    media_image3.png
    760
    586
    media_image3.png
    Greyscale

	Regarding Claims 12-15 and 25-27, the device of Spafford as modified by Clough discloses of the invention as claimed above. Further Spafford discloses:
	(claim 12), wherein the majority of the support (12) is provided on the anterior side of the narrow section of the bottom surface (see Figures 1-3 and diagram above);
	(claim 13), further comprising a chamber (11) within the interior space (note diagram above) and coupled to (via 8) the bottom surface (see diagram above), the support provided within the chamber (see Figure 3);
	(claim 14), wherein the chamber (11) is integral to (as shown supported by “5” in Figure 3) the sleeve (via 5);
	(claim 15), wherein the chamber (11) is shaped complimentary with the support (via 12) see Figure 3);
	(claim 25), wherein the longitudinal ends (see diagrams above) of the support (12) each respectively terminate at respective distances from the proximal end and the toe end of the sleeve (see Figure 3 & diagrams above);
	(claim 26), wherein the entire support (12) is positioned within the narrow section (see Figures 2-3 & diagrams above);
	(claim 27), wherein the narrow section (see Figures 2-3 & diagrams above) is the gusset (see bottom surface of the sleeve where the support 12 would be arranged within the narrow section as labeled in the diagrams above) of the sock (via Figure 3, 5-6), (Figures 1-3, Col. 2, lines 107-112, Col. 3, lines 1-2).

	Regarding Claim 21, the device of Spafford as modified by Clough discloses of the invention as claimed above. Further Clough discloses wherein the support (see Figures 1-2) is resilient (e.g. gel material, foam, & cork, [0014]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide wherein the support is resilient as taught by Clough so that a cushioning material is supporting the midfoot area of the wearer that promotes normal gait and better interface with footwear, [0002], [0011].	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please note the shape of the support in Read (USPN 1,845,681).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732